DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 8/19/2020 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Komatsuzaki (JP 2020034546 A) – filed 7/22/2019 or Komatsuzaki (JP 2020197451 A) – filed 6/3/2019.
The applied references possibly have a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With respect to claim 1, Komatsuzaki discloses: A measurement apparatus [ taught by figure 1 ] comprising: a laser apparatus that has an optical cavity and outputs a frequency-modulated laser beam with a plurality of modes [ taught by laser (110) ]; a branch that branches a first portion of the frequency modulated laser beam output by the laser apparatus as a reference light and at least some of a remaining second portion of the frequency-modulated laser beam as a measurement light [ taught by branching element (120) ]; a beat signal generator that generates a beat signal by mixing the reference light and a reflected light that is reflected by radiating the measurement light onto an object [ taught by beat signal generation part (150) ]; a first analyzer that analyzes a first signal component corresponding to a difference in a propagation distance between the reference light and the measurement light on the basis of the beat signal [ taught by conversion part (160) ]; a second analyzer that analyzes a second signal component corresponding to a cavity frequency of the optical cavity on the basis of the beat signal [ taught by extraction part (170) ]; and calculation circuitry configured to calculate the difference in the propagation distance between the reference light and the measurement light based on analysis results of the first signal component and the second signal component [ taught by calculation part (180) ].
Claims 2, 3 and 6-8 are taught by figure 5 outputting data (VB) to calculation part (180).
Claims 4 and 5 are taught by figure 6.
Method claim 9 is anticipated by the elements of Komatsuzaki, as applied to claim 1.
Method claims 10, 11 and 14-16 are anticipated by the operation of figure 5 outputting data (VB) to the calculation part (180).
Claims 12 and 13 are taught by figure 6.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645